                                  370 Lexington Avenue                Patrick J. Boyd, Esq. | Partner
                                  Suite 1012                          68 Southfield Avenue, Suite 100
                                  New York, NY 10017-6504             Two Stamford Landing
                                  (212) 867-3675 (office)             Stamford, CT 06902-7223
                                  (212) 867-5068 (direct dial)        (203) 921-0322 (office)
                                  (212) 867-5765 (facsimile)          (203) 975-1110 (facsimile)
                                                                      pboyd@theboydlawgroup.com


                                                                     May 27, 2020

VIA ECF
The Honorable Sanket J. Bulsara
United States District Court
Eastern District of New York
225 Cadman Plaza East
Chambers 304 North, Courtroom 324N
Brooklyn, New York 11201


               Re:     Ellen McCormick v. Phinizy & Phebe Handmade LLC, et al.
                       Case No. 18-cv-00916 (ENV)(SJB)


Dear Judge Bulsara,

        We represent the Plaintiff Ellen McCormick (“Plaintiff” or “Ms. McCormick”) in the
above-referenced matter and write in response to Defendant Crista Freeman’s (“Ms. Freeman” or
“Defendant”) May 7, 2020 letter-motion (ECF Docket No. 43) and pursuant to Your Honor’s May
13, 2020 Order. In particular, in accordance with Local Civil Rule 7(d), we maintain that Ms.
Freeman should remain a party to this action notwithstanding her discharge in bankruptcy because
her conduct toward Plaintiff was “willful and malicious.” Moreover, Plaintiff has not violated any
order of this Court and there is no basis whatsoever to justify any finding or imposition of contempt
against Plaintiff based upon the thin record set forth by Ms. Freeman’s counsel.

  I.   Factual Background

        Plaintiff initiated this action on or about February 12, 2018 with the filing of a civil
Complaint against Defendants Crista Freeman, Jess Eddy, and Phinizy & Phebe Handmade LLC
alleging, among other things, that the Defendants willfully failed to pay Plaintiff her wages and
terminated her shortly after she notified Defendants, particularly Ms. Freeman, that she would
report them to the Department of Labor for such failure. (ECF Docket No. 1).

        On or about July 23, 2018, Defendant Freeman filed a petition seeking a discharge in
bankruptcy and this Court imposed an automatic stay of this action against her on July 25, 2018.
Plaintiff at all times complied with the Court’s automatic stay Order. Then, on or about October
24, 2018, Ms. Freeman apparently received a discharge under Chapter 7 of the Bankruptcy Code.
On April 5, 2019, the Court directed that Ms. McCormick should indicate “whether Defendant
Crista Freeman’s bankruptcy proceeding, which has now been completed, resulted in a discharge
                                                                                          May 27, 2020
                                                                                              Page | 2




of the claims that are the subject of this lawsuit.” On May 20, 2019, Plaintiff responded, setting
forth that 11 U.S.C. § 523(a)(6) prohibits an individual debtor from discharging any debts for
“willful and malicious injury.” (ECF Docket No. 28). On June 20, 2019, Ms. Freeman, proceeding
pro se objected argued, inter alia, that the conduct she engaged in was not “willful and malicious.”
(ECF Docket No. 30). Ms. Freeman did not raise in that letter, nor at any time subsequently, the
prospect that Ms. McCormick was barred from continuing her action as against her. Id. Since that
point, neither the Court nor Ms. Freeman have addressed the import of the bankruptcy discharge
on Ms. Freeman’s status in this action.

        Moreover, the issue of Ms. Freeman’s bankruptcy and status in this action went
unaddressed for almost a year until taken up for the first time through a series of agitated
correspondence from Ms. Freeman’s apparent new counsel, W. Dan Boone (“Ms. Freeman’s
counsel”) starting on or about April 7, 2020. Over a series of letters (See Exhibits A-C to Ms.
Freeman’s Letter to the Court dated May 7, 2020, ECF Docket No. 43), Ms. Freeman’s counsel
demanded that Ms. McCormick immediately dismiss her action against Ms. Freeman as a result
of her discharge in bankruptcy. Ms. Freeman’s counsel, moreover, accused Plaintiff of violating
the bankruptcy order with respect to Ms. Freeman’s discharge for failing to do so, notwithstanding
the fact that such demand had never previously been raised. Plaintiff responded to Ms. Freeman’s
counsel explaining primarily that it is Ms. McCormick’s position that Ms. Freeman should remain
in the action because she engaged in willful and malicious conduct when she withheld thousands
of dollars in wages from our client and retaliated against her for threatening to report the wrongful
conduct to the Department of Labor. Moreover, Plaintiff set forth that she would comply with any
Order or directive of this Court with respect to Ms. Freeman’s status in this action but given the
aforementioned contested issues would not simply do so based only upon the representations and
demands of Ms. Freeman’s counsel.

 II.   Ms. Freeman’s Bankruptcy did not Discharge Ms. McCormick’s
       Action Because Ms. Freeman Engaged in Willful and Malicious Conduct

        When Ms. Freeman deliberately refused to pay Plaintiff’s wages and retaliated against her
for expressing her intent to report her conduct to the Department of Labor, she engaged in willful
and malicious conduct that prohibits her from receiving a discharge. The bankruptcy code
provides that an individual debtor cannot be discharged of any debts “for willful and malicious
injury by the debtor to another entity.” 11 U.S.C. § 523(a)(6). “A plaintiff seeking
nondischargeability of a debt under § 523(a)(6) bears the burden of establishing the requisite
elements by a preponderance of the evidence.” Orr v. Marcella (In re Marcella), 463 B.R. 212,
219 (Bankr. D. Conn. 2011). Failure to pay wages, among other violations, can be considered
willful and malicious acts within this Circuit. See Cocoletzi v. Orly (In re Orly), 2016 Bankr.
LEXIS 2936, at *13-26 (Bankr. S.D.N.Y. Aug. 10, 2016).



                                                 2
                                                                                          May 27, 2020
                                                                                              Page | 3




        A debtor’s act is willful when she intends to inflict the injury or knew that the injury was
substantially certain to result. See Citik Ka Wah Bank Ltd. v. Wong (In re Wong), 291 B.R. 266,
280 (Bankr. S.D.N.Y. 2003). Willful conduct is conduct that, in the employment context, goes
beyond a breach of an employment contract in that “a breach of [an employment] contract
unaccompanied by tortious conduct . . . does not give rise to a Section
523(a)(6) nondischargeability claim.” Orr v. Marcella (In re Marcella), 463 B.R. 212, 219 (Bankr.
D. Conn. 2011). “[I]n applying the standard, courts properly should look to tort law to distinguish
the 'willful and malicious' from the merely 'reckless' act.” Wright v. Bujnowski (In re Wright), 209
B.R. 276, 280 (E.D.N.Y. 1997). See also Rescuecom Corp. v. Khafaga (In re Khafaga), 419 B.R.
539, 549 (Bankr. E.D.N.Y. 2009).

        For an act to be “malicious,” the debtor must have acted “without just cause or excuse,
even in the absence of personal hatred, spite, or ill-will.” Navistar Fin. Corp. v. Stelluti (In re
Stelluti), 94 F.3d 84, 87 (2d Cir. 1996); Weiss v. Alicea (In re Alicea), 230 B.R. 492, 508 (Bankr.
S.D.N.Y. 1999). Malice may be constructive or implied from the acts and conduct of the debtor
in the context of the surrounding circumstances. Citik Ka Wah Bank Ltd., supra, 291 B.R. at 281.
Thus, it must be established that the debtor intended the consequences of his act to cause harm to
the creditor, not simply the act itself. Orr, supra, 463 B.R. at 222.

        Based on the facts alleged in the Complaint, Ms. Freeman has engaged in willful and
malicious conduct toward Ms. McCormick by willfully withholding her accrued wage and
terminating her in retaliation for exercising her rights with regard to same under the Fair Labor
Standards Act (“FLSA”) and New York Labor Laws (“NYLL”). Ms. Freeman’s acts were clearly
willful given that she knowingly refused to pay Plaintiff for several months and, after learning that
Ms. McCormick intended to report her misconduct to the Department of Labor, immediately
terminated her. This knowing refusal to pay wages and retaliatory termination clearly evidences
an intentional, as opposed to a negligent action. The act was additionally malicious in that Ms.
Freeman clearly intended to harm Ms. McCormick through these actions by depriving her of wages
she rightfully earned and terminating her employment in retaliatory fashion. Accordingly, Ms.
Freeman cannot be discharged of the debt she owes Ms. McCormick at this stage.

III.   There is No Basis to Hold Plaintiff in Contempt for Maintaining the
       Current Action Because She Has Complied With This Court’s Orders

        Ms. McCormick should not be found to be in contempt because she has diligently complied
with all orders before the Court. “A contempt order is a ‘potent weapon to which courts should
not resort where there is a fair ground of doubt as to the wrongfulness of the [party’s] conduct.’”
Nike, Inc. v. Wu, 2020 U.S. Dist. LEXIS 9102, at *49 (S.D.N.Y. Jan. 17, 2020) (quoting King v.
Allied Vision, Ltd., 65 F.3d 1051, 1058 (2d Cir. 1995). In order to demonstrate conduct which
could support a finding of contempt, the moving party must establish that “(1) the order the


                                                 3
                                                                                           May 27, 2020
                                                                                               Page | 4




contemnor failed to comply with is clear and unambiguous, (2) the proof of noncompliance is clear
and convincing, and (3) the contemnor has not diligently attempted to comply in a
reasonable manner.” Nike, Inc., supra, 2020 U.S. Dist. LEXIS 9102, at *49-50. An order is “clear
and unambiguous when it ‘leaves no uncertainty in the minds of those to whom it is addressed’
and instead allows them ‘to ascertain from the four corners of the order precisely what acts are
forbidden.’” Medina v. Buther, No. 15-cv-1955 (LAP), 2019 U.S. Dist. LEXIS 23529, at *86
(S.D.N.Y. Feb. 13, 2019) (quoting King, 65 F.3d at 1058).

        Moreover, even if the Court were to determine otherwise with regard to the discharge order,
“a party should not be sanctioned for contempt where he has made a genuine, good faith effort to
comply with a court order and failed to do so through no fault of his own.” Balaber-Strauss v.
Markowitz (In re Frankel), 192 B.R. 623, 627 (Bankr. S.D.N.Y. 1996). “Specifically, the Second
Circuit has instructed district courts to weigh ‘(1) the character and magnitude of the harm
threatened by the continued contumacy; (2) the probable effectiveness of any suggested sanction in
bringing about compliance; and (3) the contemnor's financial resources and the consequent
seriousness of the burden of the sanction upon him.’” A.V. by Versace, Inc. v. Gianni Versace,
S.p.A., 87 F. Supp. 2d 281, 296 (S.D.N.Y. 2000) (quoting Dole Fresh Fruit Co. v. United Banana
Co., 821 F.2d 106, 110 (2d Cir. 1987)). While the bankruptcy court did issue the discharge order
for Ms. Freeman, this Court has not yet addressed its effect herein and Plaintiff has made good
faith efforts to comply by addressing the bankruptcy issue in prior status reports and by inviting
Ms. Freeman’s counsel to raise the issue at the upcoming status conference. There can, moreover,
be no finding of contumacy by Plaintiff for simply not acceding to Ms. Freeman’s counsel’s
demands in the absence of further guidance or direction from this Court.

        As set forth above, there is sufficient legal basis for the continuance of this action against
Ms. Freeman given the willful and malicious conduct towards Plaintiff, which is subject to
discovery herein. While Defendant Freeman maintains that the discharge order is clear and
unambiguous, sufficient uncertainty exists regarding Plaintiff’s continuance of this action against
Ms. Freeman because “the district courts shall have original and exclusive jurisdiction of all cases
under title 11”, 28 U.S.C. § 1334(a), and this Court has not issued any Order or directive with
respect to the discharge order and whether it requires Plaintiff to abandon her claims against Ms.
Freeman herein. The undersigned counsel are not engaged in the practice of bankruptcy law, and
are mindful of our client’s rights in not simply abandoning her claims based only upon the sudden
representations and demands of Ms. Freeman’s counsel in the absence of any such directive from
this Court.

        Moreover, this issue was left unaddressed for almost a year’s time until the incipiency of
Ms. Freeman’s counsel’s barrage of correspondence demanding that Plaintiff immediately dismiss
her claims and threatening contempt for any failure to do so. There can be no demonstration of
prejudice to Ms. Freeman by Plaintiff’s maintenance of her present claims given that no further


                                                  4
                                                                                           May 27, 2020
                                                                                               Page | 5




prosecution of this action has occurred, but for the parties dutifully awaiting this Court’s scheduled
status conference, since the time of Plaintiff’s first receipt of Ms. Freeman’s letter demands. In
response to such demands, Plaintiff simply notified Ms. Freeman’s counsel of her aforestated
position and informed him that such issues could be raised and addressed at the Court’s scheduled
status conference. Any prejudice to Ms. Freeman results more from the conduct of her own
counsel by engaging in cumulative and duplicative correspondence than from any action of
Plaintiff. At no time whatsoever has Plaintiff failed to abide by any of this Court’s Orders and, to
the contrary, has at all times emphasized her willingness and desire to do so, which has most
recently been repeatedly expressed to Ms. Freeman’s counsel.

        Accordingly, Plaintiff respectfully submits that Ms. Freeman’s discharge in bankruptcy
does not require the dismissal of Plaintiff’s claims against her herein, and, that in any event,
Plaintiff should be entitled to discovery as to Ms. Freeman’s willful and malicious conduct prior
to the rendering of any determination on the merits on that issue. Moreover, there is no basis for
Plaintiff to be held in contempt simply for not immediately complying with the unilateral demands
of Ms. Freeman’s counsel, raised only for the first time shortly before a scheduled conference
before this Court was to be held, whereby such matters could be more appropriately addressed.
We thank the Court for its continued time and attention to this matter.



                                                              Respectfully Submitted,


                                                              THE BOYD LAW GROUP, PLLC


                                                              /s/ Patrick J. Boyd             .
                                                              Patrick J. Boyd
                                                              Attorneys for Plaintiff



Cc:    W. Dan Boone, Esq. (via ECF)
       30 Lincoln Plaza, Suite 23U
       New York, New York 10023




                                                  5
